Citation Nr: 9929975	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-32 550A	)	DATE
	)
	)


THE ISSUE

Whether a January 1984 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a seizure 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active, honorable military service from May 
1956 to October 1957 and from February 1958 to February 1961.

This case came before the Board on a motion by the veteran's 
representative for revision of a decision of the Board dated 
in January 1984 based on clear and unmistakable error.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
seizure disorder in a decision dated in January 1984 on the 
grounds that it was not shown in service or within one year 
after service.

2.  The facts as they were known at the time of that decision 
were before the Board.

3.  The statutory and regulatory provisions extant at that 
time were correctly applied by the Board.

4.  The veteran has not demonstrated clear and unmistakable 
error in the January 1984 decision of the Board.


CONCLUSION OF LAW

The January 1984 decision of the Board which denied 
entitlement to service connection for a seizure disorder did 
not involve clear and unmistakable error.  38 U.S.C.A. 
§ 7111(West 1991 & Supp. 1998); 38 C.F.R. § 20.1400, 20.1403, 
20.1404 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in January 1984 the Board denied 
entitlement to service connection for a seizure disorder on 
the grounds that it was not shown during service or within 
one year after the veteran's separation from service.  The 
evidence of record at the time of that decision included 
service medical records which revealed no evidence of 
complaints or findings of a seizure disorder.  Those records 
did show that in May 1957 the veteran complained of 
"spells" characterized by grouchiness, buzzing in the head, 
frontal headaches, upset stomach, a sense of being superior 
and an all-encompassing irritability.  He reported that the 
spells occurred at odd intervals and were lessening in 
frequency.  He stated that he had had such attacks for many 
years.  There was no history of head injury or central 
nervous system infection.  There was no history of epilepsy.  
He gave no history of blackouts, loss of memory or authomatic 
behavior.  The examiner concluded that, based on history, he 
might suspect psychomotor epilepsy and that that possibility 
should be explored if the symptoms persisted.  He further 
noted that it seemed more probable that the attacks would 
diminish and disappear, in which case ignoring the attacks 
would be best.  Service medical records reveal no further 
evidence of such "spells."

Those records also show that the veteran was injured in an 
automobile accident in November 1959.  He was hospitalized at 
a civilian facility for 7 days following that accident and 
was transferred to a military hospital with a diagnosis of 
lumbosacral strain.  The records contain no evidence of a 
head injury in connection with that accident.

On physical examination in November 1960 the veteran made no 
complaint with regard to a seizure disorder and there was no 
evidence of such a disorder demonstrated on examination.

In a letter dated in August 1980 Arthur Ecker, M.D., reported 
that he had treated the veteran for seizures arising in the 
left temporal lobe which caused loss of control of the 
urinary bladder.  He reported that neurological examination 
was negative and that an electroencephalogram done in 1975 
during a seizure revealed paroxysmal slowing and spikes in 
the left midtemporal and anterior temporal regions.

In a letter dated In February 1982 Dr. Ecker stated that he 
was treating the veteran for temporal lobe epilepsy which 
appeared in January 1961.  He reported that the veteran had 
been involved in an automobile accident in December 1960 at 
which time he hit his head on the windshield and was 
temporarily dazed.  Dr. Ecker offered his opinion that the 
automobile accident was responsible for the veteran's 
seizures.

In a statement dated in March 1982 the veteran reported that 
he was involved in an automobile accident in December 1960, 
and was hospitalized for three days.  He stated that he began 
having petit mal seizures shortly thereafter while still on 
active duty.  He stated that the seizures were infrequent, he 
was unaware of their cause and he ignored them.  He asserted 
that he developed grand mal seizures in 1973 and had been 
treated for them since.  In a statement dated in May 1982 he 
stated that the accident actually occurred in November 1959.

The veteran was hospitalized for an unrelated surgery in 
December 1977.  The medical report shows that he gave a 
history of epilepsy since an automobile accident in 1969.

Clinical records from Dr. John Maines dated in 1979 and 
received by the VA in January 1983 show that the veteran 
reported having 15 second lapses in which his mind went blank 
and he kept talking but his words came out garbled.

Records from a prison department hospital dated from 1965 to 
1967 reveal that in July 1967 the veteran complained of 
black-out attacks almost daily for two weeks.  

A report from a private hospital reveals that the veteran was 
hospitalized from January to February 1983 for treatment for 
back pain following a fall.  He also received treatment for a 
seizure disorder during that hospitalization.  

In a statement dated in April 1983 the veteran's brother 
stated that he saw the veteran several times while he was in 
service and noticed that the veteran had blackout spells.  He 
stated that the veteran told him he wanted to make the army 
his career and he didn't want anyone to know.  The veteran 
told him that the spells had been diagnosed as psychomotor 
epilepsy.  

In a statement dated in May 1983 the veteran's mother 
reported that she knew that the veteran's seizures began 
while he was in service.

On the basis of that evidence the Board found that there was 
insufficient credible evidence to show that the veteran had a 
seizure disorder which began during service or was manifested 
to a compensable degree within one year after service.  The 
opinion of Dr. Ecker was not considered probative of service 
onset of a seizure disorder because it was based on 
inaccurate history provided by the veteran.  The statements 
of the veteran's mother and brother were rejected as 
unsupported by clinical evidence of a seizure in service and 
for several years after service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C. § 310.  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a seizure disorder becomes manifest to 
a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C. §§ 312, 313.  When a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  A reasonable doubt means a substantial doubt and 
one within the range of probability as distinguished from 
speculation or remote possibility.  38 C.F.R. 3.102.

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1998) 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1998).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1998).

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(d) (1998).

At the outset the Board notes that in its January 1984 
decision the Board considered and applied the correct law and 
regulations in denying service connection for a seizure 
disorder.  The Board notes the contention of the veteran's 
representative that the principle of reasonable doubt was not 
applied in that decision, however, that assertion of error is 
non-specific and the 1984 decision shows on its face that 
reasonable doubt was considered by the Board.

It is contended that the service medical records are 
"replete" with reports of a seizure-like disorder 
accompanied by strange feelings which today might be 
considered as aura from an epileptic condition.  It is 
further contended that the military doctors who treated the 
veteran were not well versed on the subject of epilepsy.  
However, the veteran and his representative provide no basis 
for an assertion that the doctors were somehow not competent 
to deal with epilepsy and the record provides only one 
medical report related to the veteran having "spells."  At 
that time the doctor noted a suspicion of psychomotor 
epilepsy and that that possibility should be explored if the 
symptoms persisted.  Since there were no further reports of 
similar symptoms, no further study was undertaken.  That 
evidence was not conclusive of a diagnosis of a seizure 
disorder, and, in the absence of clinical substantiation of a 
seizure disorder until many years later, the Board's failure 
to conclude on that basis that the veteran had such a 
disorder in service was not clear and unmistakable error.

In essence, all of the allegations of error advanced by the 
veteran's representative in support of his claim of clear and 
unmistakable error in the January 1984 decision of the Board 
amount to no more than a disagreement as to how the facts 
were weighed or evaluated, and, as such, do not constitute 
clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) 
(1998). 


ORDER

The veteran's motion for revision or reversal of the Board's 
January 1984 decision denying entitlement to service 
connection for a seizure disorder on the basis of clear and 
unmistakable error is denied.



		
	D. C. Spickler
Member, Board of Veterans' Appeals


 


